DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Upon further consideration claims 1-10 are withdrawn from the non-elected group I, and added to the elected group II and will be further examined on the merits.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as "means", "said," and "comprising" should be avoided.
The abstract of the disclosure is objected to because of the use of legal phraseology (note the word "comprising" in line 4).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 7:  the phrase “a footprint of less than about 2.5 meters by less than about 2.5 meters“ is vague since you can pick a value more than 2.5 and still be within the specific range claimed. Therefore, it is not clear whether this range include values higher than 2.5, i.e. “2.7”. Note also claim 17 with the same regard.
With respect to claim 8:  the phrase “in the range of about 25 micrometers to about 1.1 millimeters “ is vague since you can pick a value more than 1.1 millimeters or less than 25 micrometers and still be within the specific range claimed. Therefore, it is not clear whether this range include values higher than 1.1 millimeters or lower than 25 micrometers, i.e. “1.5 and 27” respectively. The applicant should consider deleting at least one of the “about”. Note also claims 8 and 18-19 with the same regard.
With respect to claim 10:  the phrase “oilfield particulates of greater than about 200 kilograms per hour“ is vague since you can pick a value less than 200 and still be within the specific range claimed. Therefore, it is not clear whether this range include values less than 200, i.e. “195”. Note also claim 20 with the same regard.
 of the device per se, in support of patentability, then a step of providing/utilizing such device must be included in the method claim.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-3, 6, 8-9, 11-13, 16 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaplan et al (US 2016/0045841).
Kaplan et al discloses in Fig. 1, a system for use in well fracturing operations comprising: a feed tank (Feed) containing crude oilfield particulates (for example [0004] and [1099]) inherently having a first average unit mesh size; a jet mill (Refinery) fluidly coupled to the feed tank by a feed conveyance (crude pipeline) capable of conveying the crude oilfield particulates to the jet mill (for example [0234] and [03261]), wherein the jet mill reduces a size of the crude oilfield particulates to a second average unit Micronizing process), thereby forming operational oilfield particulates; an output conveyance fluidly coupled to the jet mill capable of conveying the operational oilfield particulates from the jet mill to a target location (Refinery product).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claims 1-3, 6-13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Munisteri (US 2014/0332391) in view of Kaplan et al.
Munisteri a material a system for use in well fracturing operations comprising: a feed tank 32, a crusher (40) containing crude oil material that is reduced about their size (see paragraphs [0036], [0120]-[0121] and figure 2B) wherein the crushed material is 
Munisteri may not disclose a jet mill/crusher.
Munisteri is cited to show desirability, in the relevant art, to provide a system for use in well fracturing operations with a jet mill to micronize the oilfield particulates. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Munisteri with the jet mill as taught by Munisteri in order to micronize the oilfield particulates (about 1.1 millimeter).
13.	Claims 4-5, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Munisteri alone or in view of Kaplan et al and further in view of Carin et al (US 2011/0283758).
Munisteri may not disclose a portable jet mill/crusher.
Carin et al disclosures a system in a form of truck mounted units can be transported to and operated at desired manufacturing operation sites; and a third unit (702) comprises a processing equipment desired for a particular operation, such as a mill (see paragraphs [0008], [0029], [0096] and figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mill in the device of Munisteri to be portable as taught by Carin et al in order to optimize it by being movable from one site to another. Additionally, since the system in the form of truck mounted units can be transported to and operated at desired manufacturing operation sites it would be obvious that the footprint should be around 2.5 meter. With respect to claims 10 and 20, the jet mill has a processing rate of 
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAYE FRANCIS/Primary Examiner, Art Unit 3725